Citation Nr: 1004051	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound to the left side of the chest.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1941 to June 1947.  

In August 1962, the Board of Veterans' Appeals (Board) denied 
service connection for herniated nucleus pulposus of the 
lumbosacral spine.  

This matter comes before the Board on appeal from an October 
2008 decision by the RO which, in part, found that new and 
material evidence had not been received to reopen the claim 
for service connection for a low back disability, and granted 
service connection for residuals of a shrapnel wound to the 
left side of the chest, rated noncompensably disabling from 
June 30, 2008, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  A videoconference hearing before the 
undersigned was held in December 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for herniated nucleus pulposus of the 
lumbosacral spine was denied by the Board in August 1962.  

3.  The evidence received since the August 1962 Board 
decision is essentially redundant of evidence previously 
considered and does not raise a reasonable possibility of 
substantiating the claim of service connection for a low back 
disability.  

4.  Since service connection was established, the Veteran's 
shrapnel wound to the left side of the chest was not shown to 
be productive of a painful or unstable scar, and there is no 
underlying soft tissue damage, frequent loss of skin, or any 
actual or functional limitation attributable to the 
disability.  


CONCLUSIONS OF LAW

1.  The August 1962 Board decision which denied service 
connection for herniated nucleus pulposus of the lumbosacral 
spine is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The criteria for an initial compensable evaluation for 
shrapnel wound to the left side of the chest have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 4.118, 
Part 4, including Diagnostic Code 7802 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in July 2008 was sent by VA to 
the Veteran in accordance with the duty to notify provisions 
of VCAA, and it is clear from the record that the Veteran and 
his representative are fully aware of the evidence necessary 
to reopen his claim and to establish entitlement to the 
benefit sought.  They were likewise, given ample time to 
submit any such evidence.  Therefore, under the specific 
facts of this case, the Board finds that the Veteran was 
properly notified.  Likewise, all relevant and available 
records have been obtained as to satisfy the duty to assist.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board 
must first rule on the matter of reopening of the Veteran's 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was denied by the Board in August 1962.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the Veteran has not requested reconsideration of 
the August 1962 Board decision and, as no other exceptions to 
finality apply, the August 1962 decision is final as to the 
evidence then of record.  Id.  

The evidence of record at the time of the August 1962 Board 
decision that denied service connection for a low back 
disability included the Veteran's service treatment records, 
letters from three private doctors, several lay statements, a 
December 1950 VA Hospital final summary report, and May 1951 
and December 1961 VA examination reports.  

The service treatment records showed that the Veteran was 
initially seen for urethral discharge and low back pain in 
December 1945, and was treated with penicillin and 
sulfathiazole.  His symptoms did not resolve, and he was 
subsequently hospitalized for chronic prostatitis with 
associated low back pain in January 1946.  An orthopedic 
consult in January 1946, indicated that there was no evidence 
of any lumbosacral spine pathology and that no orthopedic 
treatment was necessary.  The remaining service treatment 
records were negative for any treatment, abnormalities, or 
diagnosis referable to any low back problems during service.  
The Veteran made no mention of any low back problems on his 
separation examination in May 1947, and no pertinent 
abnormalities were noted on examination.  Parenthetically, 
the Board also notes that the Veteran made no mention of any 
back problem on his original claim for VA compensation 
benefits in May 1947, when hospitalized by VA in December 
1950, or on VA examination in May 1951.  

In a letter dated in June 1956, one private physician 
indicated that he treated the Veteran for prostatitis and a 
backache, and that his backache was apparently not relieved.  
A handwritten P.S. (post script) was to the effect that he 
treated the Veteran while in the Navy during World War II.  

The letters from the two other private physicians, dated in 
September and December 1961, were to the effect that the 
Veteran was treated for low back problems, diagnosed as 
herniated nucleus pulposus and underwent hemi-laminectomy in 
December 1953.  

The lay statements from various friends and a fellow service 
member, received in October 1961, were to the effect that 
they recalled that the Veteran complained of low back pain 
for as long as they knew him.  With respect to the fellow 
serviceman, that period of time included during service where 
he recalled that the Veteran stayed in his bunk while sailing 
from California to Pearl Harbor, (in 1944/1945) complaining 
about his back and headaches until he got off the ship in 
Japan in 1945.  

The VA hospital report showed that the Veteran was treated 
for chronic sinus problems and bilateral varicocele in 
December 1950.  The May 1951 VA examination report showed 
that the Veteran was evaluated for headaches and chronic 
sinus problems.  There was no mention of any back problems in 
either report.  

The December 1961 VA examination report included a self-
described history of back problems since a training accident 
in service in 1944, and back surgery in 1953.  The Veteran 
reported a history of attacks of back pain at one to three 
week intervals lasting from one to three days.  X-ray studies 
revealed a somewhat narrowed intervertebral space at the 
lumbosacral junction and spina bifida occulta of the first 
sacral segment.  The diagnosis was no significant orthopedic 
defect.  

In August 1962, the Board denied service connection for a low 
back disability, as the entirety of the evidence did not 
support the conclusion the Veteran incurred the claimed back 
disorder in service.  In its decision, it was noted, in 
essence, the Veteran's was not an accurate historian, as his 
assertion at the time that he never had prostatitis in 
service was not correct, and clearly contradicted by the 
service records.  

The evidence added to the record since the August 1962 Board 
decision includes several lay statements, VA outpatient notes 
from 2007 to 2008, a September 2008 VA examination report, 
and a transcript of the Veteran's December 2009 
videoconference hearing.  

All but two of the additional lay statements were duplicate 
copies of letters previously considered by the Board in 
August 1962.  The two recent letters were from people who 
have known the Veteran for many years and recalled that he 
had told them that his back problems began in service.  One 
person recalled that the Veteran was hospitalized for back 
problems in 1946, and that he had initially injured his back 
during the attack on Pearl Harbor in 1941.  Since these are 
actual duplicates or simply provide another variation of the 
Veteran's previously considered contention that he sustained 
an injury in service that ultimately required surgical 
correction in 1953, they are cumulative.  As such, they are 
not material for purposes of reopening the claim.  

The VA outpatient notes and September 2008 examination report 
do not show any treatment, findings, or assessment regarding 
the Veteran's low back disability.  Accordingly, these 
records are not material.  

At the videoconference hearing, the Veteran testified that he 
initially injured his back during the attack on Pearl Harbor 
in 1941, and reinjured his back during training in Miami in 
1944, but that he never sought any medical attention.  He 
testified that he reported his back problems at the time he 
reenlisted in June 1945, but believed that his medical 
records were destroyed during a Kamikaze attack on the ship a 
few days after his examination.  (T p.9).  The Veteran also 
asserted that he believed some of his service records were 
intentionally "fixed" by another sailor with whom he had a 
prior altercation.  (T p.11).  

Concerning the Veteran's assertions that some of his service 
records may have been destroyed or altered and are 
incomplete, the Board notes that the evidentiary record 
includes service treatment records from 1941 to 1947, 
including his re-enlistment evaluation in June 1945, and his 
separation examination in May 1947, (neither of which 
reflected the presence of any back disability).  As such, the 
Board finds no validity to the Veteran's allegations that his 
service treatment records are incomplete.  

With respect to the Veteran's testimony, it simply restates 
his long standing contentions.  As such, it is cumulative and 
may not serve to reopen the claim.  

Thus, none of the additional evidence is new and material as 
it does not offer any new probative information showing that 
the Veteran has a low back disability which was incurred in 
service.  

At this point, the Board notes that at the time of the August 
1962 Board decision, the Veteran asserted that he initially 
injured his back on an obstacle course during a training 
exercise in October or November 1944.  (See Veteran's October 
1961 letter).  However, in his current appeal, he contends 
that he initially injured his back during the attack on Pearl 
Harbor in 1941, and that he reinjured it in 1944.  (See 
Veteran's November 2008 and April 2009 letters).  Such a 
change in facts and chronology tends to undermine the 
probative value of all the Veteran's contentions, but 
concerning the current contention the disability was incurred 
in combat raises for consideration the provisions of 
38 U.S.C.A. § 1154.  

However, § 1154, does not mandate that any combat veteran 
will be granted service connection for any disability claimed 
as having been incurred during service.  Rather, it allows 
for consideration of lay evidence to establish that a 
particular disease or injury occurred during service.  Here, 
the Veteran has not provided any competent medical evidence 
establishing a causal link or nexus between his current low 
back disability and service, and in any event, a new theory 
of entitlement must still be supported by new and material 
evidence.  Such evidence has not been presented.  

While the Veteran believes that his current low back 
disability is related to service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Furthermore, 
there is no competent medical opinion relating any current 
low back disability to service.  

Under the circumstances described above, a basis to reopen 
the claim of service connection for a low back disability has 
not been presented, and this aspect of the appeal is denied.  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Shrapnel Scar

Service connection for residuals of a shrapnel wound was 
granted by the RO in October 2008, based on the Veteran's 
reported history that he was injured during the attack on 
Pearl Harbor in 1941, and diagnostic evidence showing a small 
metallic density in the anterior soft tissues of the left 
lower chest wall.  Parenthetically, the service treatment 
records were negative for any complaints, treatment, 
abnormalities, or diagnosis referable to any shrapnel injury 
in service or at anytime prior to the filing of this claim in 
July 2008.  

When examined by VA in September 2008, the Veteran reported 
that he did not recall receiving any medical treatment for 
the shrapnel injury in service and never had any problems 
associated with the shrapnel wound.  The Veteran reported 
that he fractured three ribs on his left side in a fall 
several months earlier (May 2008), and had some tenderness to 
palpation of the rib cage area.  On examination, there was no 
palpable retained shrapnel or tenderness on the left lower 
chest area, and no evidence of an entrance or exit wound, 
nerve damage, or any muscle involvement.  A VA CT scan in 
June 2008, showed a small metallic density in the anterior 
soft tissue of the left chest wall.  The assessment was 
retained shrapnel fragment in the soft tissue of the left 
lower chest wall without significant residuals.  

The Veteran was assigned a noncompensable evaluation for the 
shrapnel scar under Diagnostic Code (DC) 7802, which provides 
for a 10 percent evaluation for scars, other than the head, 
face, or neck that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches 
or greater.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7803, 7804, and 7805.  Under DC 7801, a 10 
percent disability rating is assigned for scars other than 
head, face, or neck, that are deep or that cause limited 
motion, in an area or areas exceeding 6 square inches; a 20 
percent rating is assigned for such scars in an area or areas 
exceeding 12 square inches; a 30 percent rating is warranted 
for such scars for an area or areas exceeding 72 square 
inches, and a 40 percent rating is assigned for such scars 
for an area or areas exceeding 144 square inches.  

Under DC 7803 and 7804 a 10 percent evaluation is assigned 
for unstable, superficial scars, or for superficial painful 
scars.  DC 7805, provides that scars be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  DC 7800 (disfigurement of the head, face, 
or neck) is not for application in the present case.  

At this point, the Board notes that during the pendency of 
this appeal, VA amended the rating criteria for the 
evaluation of scars, which became effective on October 23, 
2008.  However, the Veteran filed his claim in July 2008, 
prior to the amendment to the rating criteria, and he has not 
requested a review under the new criteria.  As such, his 
pending claim currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the shrapnel scar.  The Veteran does 
not report any problems associated with the scar, and no 
pertinent abnormalities were noted on VA examination.  The 
objective findings on VA examination did not show that the 
scar was unstable, painful to palpation, encompassed an area 
greater than 6 square inches (39 square cm), or caused any 
limitation of function.  Thus, a compensable evaluation is 
not warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2009).  

Since the condition of the wound residuals has not changed 
during the course of the appeal, staged ratings are not 
warranted.  

Finally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has acknowledged that the 
Board cannot assign an extraschedular rating in the first 
instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran is 85 years 
old and has been retired since 1983.  The Veteran does not 
claim nor does the record show any periods of hospitalization 
for his shrapnel scar, nor is there any evidence of marked 
interference with employment due solely to the service-
connected disability.  In fact, the Veteran specifically 
denied any actual or functional impairment associated with 
his shrapnel scar when examined by VA in September 2008.  The 
manifestations of the Veteran's disability are consistent 
with the schedular criteria, and there is no objective 
evidence that the manifestations of his disability are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's 
disability would be in excess of that contemplated by 
noncompensable evaluation assigned.  Therefore, referral of 
this case for extraschedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  





ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.      

An initial compensable evaluation for residuals of a shrapnel 
wound to the left side of the chest is denied.  





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


